DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/26/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2004/0074400).

With regards to claim 10, Song discloses a device for roasting beans (apparatus for roasting coffee beans, Title) comprising: a chassis defining an accommodating cavity and a receiving hole communicating with the accommodating cavity (cover member 30 defining a space to accommodate chamber 32 and a receiving hole 35 communicating with the space to accommodate chamber 32, Fig. 3); a bean roasting tube (chamber 32, Fig. 3) comprising: a rotating member detachably connected to the chassis (rotating shaft 32d connected to fixed to open ends of chamber 32, paragraph 0041, lines 1-5); and a chamber comprising a first end plate, a second end plate opposite to the first end plate (chamber space inside chamber 32 is closed by front supporting board 10 and opposite by rear supporting board 20, Fig. 3),the second end plate facing the receiving hole and rotatably connected to the rotating member (front supporting board 10 facing the receiving hole 35 and rotatably connected to the rotating shaft 32d, Fig. 3); a driving member fixed to the first end plate and being movable to drive the chamber to rotate in the accommodating cavity (chamber driving member 26 fixed to rear supporting board 20, Fig. 3).
With regards to claim 11, Song discloses wherein the second end plate defines a rotating hole, the rotating member is rotatably received in the rotating hole (chamber driving member 26 fits through hole 32b of rear supporting board 20, Fig. 4). 
With regards to claim 12, Song discloses wherein the rotating member comprises a connecting member (supporting member 11, Fig. 3), a positioning member (rotating shaft 32d and knob 11e, Fig. 4), and a fixing member (elastic member 11c, Fig. 4), the connecting member is disposed on a side of the second end plate away from the first end plate (Fig. 3), the connecting member defines a through hole (hole that shaft 32d fits through, Fig. 4), the positioning member comprises a rotating shaft and a blocking portion fixed to one end of the rotating shaft (rotating shaft 32d, Fig. 4), the rotating shaft passes through the through hole and the rotating hole and is positioned on a side of the second end Fig. 4), the fixing member is positioned on the side of the second end plate close to the first end plate and fixed to the rotating shaft (Fig. 4).
With regards to claim 13, Song discloses wherein the chassis defines a fixing portion at the receiving hole (cover member 30 has outer screw holes to fix to front supporting board 10, Fig. 3), the connecting member includes a connecting portion at an edge of the connecting member, the connecting portion is detachably locked to the fixing portion (supporting member 11 connected to front supporting board 10, Fig. 4).
With regards to claim 14, Song discloses wherein the rotating member further comprises a first lubricating member, the first lubricating member is sleeved on the rotating shaft and positioned between the blocking portion and the connecting member (the two ends of a chamber shaft 32D which penetrates the bracket, each have a metal bearing, paragraph 0041, lines 1-4).
With regards to claim 15, Song discloses wherein the rotating member further comprises a second lubricating member, the second lubricating member is sleeved on the rotating shaft and positioned between the connecting member and the second end plate (the two ends of a chamber shaft 32D which penetrates the bracket, each have a metal bearing, paragraph 0041, lines 1-4).
With regards to claim 16, Song discloses wherein the first end plate defines a fixing hole (hole 32b, Fig. 4), the driving member is a motor (driving member 26 is a motor, paragraph 0102, lines 6-12), the motor comprises a rotatable driving portion (motor rotates chamber 32 therefore has a driving portion, paragraph 0102, lines 8-12), the rotatable driving portion is fixed in the fixing hole (Fig. 4). 
With regards to claim 17, Song discloses wherein the chassis (cover member 30, Fig. 3) comprises a front panel, a rear panel, and a side panel connected between the front panel and the rear panel (Fig. 3), the accommodating cavity is positioned between the front panel and the rear panel (Fig. 3), the receiving hole is defined on the front panel (Fig. 3), the rear panel defines a through hole, the driving member 26 goes through hole 32b, Fig. 4).
With regards to claim 18, Cavallo teaches wherein the bearing piece comprises a first carrying piece (opening 13, Fig. 3a) and a second carrying piece (hatch 12, Fig. 3a), the first carrying piece defines a notch (opening 13, Fig. 3a), the second carrying piece is disposed at the notch to open and close the notch (hatch 12 opens and closes opening 13, Fig. 3a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Cavallo (US 5,417,148).

With regards to claim 1, Song discloses a device for roasting beans (apparatus for roasting coffee beans, Title) comprising: a chassis defining an accommodating cavity and a receiving hole communicating with the accommodating cavity (cover member 30 defining a space to accommodate chamber 32 and a receiving hole 35 communicating with the space to accommodate chamber 32, Fig. 3); chamber 32, Fig. 3) comprising: a rotating member detachably connected to the chassis (rotating shaft 32d connected to fixed to open ends of chamber 32, paragraph 0041, lines 1-5); and a chamber comprising a first end plate, a second end plate opposite to the first end plate (chamber space inside chamber 32 is closed by front supporting board 10 and opposite by rear supporting board 20, Fig. 3),the second end plate facing the receiving hole and rotatably connected to the rotating member (front supporting board 10 facing the receiving hole 35 and rotatably connected to the rotating shaft 32d, Fig. 3); a driving member fixed to the first end plate and being movable to drive the chamber to rotate in the accommodating cavity (chamber driving member 26 fixed to rear supporting board 20, Fig. 3).
Song does not disclose a bearing piece fixedly connected between the first end plate and the second end plate. 
Cavallo teaches a bearing piece fixedly connected between the first end plate and the second end plate (hatch 12 fixedly connected between disc shaped walls 10 of container 2, Fig. 3a and 3b).
It would have been obvious to one skilled in the art at the time the invention was made to modify the chamber of Song with the bearing piece as taught by Cavallo in order to provide alternative access to a roasting drum to provide ease of cleaning. 
With regards to claim 2, Song discloses wherein the second end plate defines a rotating hole, the rotating member is rotatably received in the rotating hole (chamber driving member 26 fits through hole 32b of rear supporting board 20, Fig. 4). 
With regards to claim 3, Song discloses wherein the rotating member comprises a connecting member (supporting member 11, Fig. 3), a positioning member (rotating shaft 32d and knob 11e, Fig. 4), and a fixing member (elastic member 11c, Fig. 4), the connecting member is disposed on a side of the second end plate away from the first end plate (Fig. 3), the connecting member defines a through hole (hole that shaft 32d fits through, Fig. 4), the positioning member comprises a rotating shaft and a rotating shaft 32d, Fig. 4), the rotating shaft passes through the through hole and the rotating hole and is positioned on a side of the second end plate close to the first end plate (Fig. 4), the fixing member is positioned on the side of the second end plate close to the first end plate and fixed to the rotating shaft (Fig. 4).
With regards to claim 4, Song discloses wherein the chassis defines a fixing portion at the receiving hole (cover member 30 has outer screw holes to fix to front supporting board 10, Fig. 3), the connecting member includes a connecting portion at an edge of the connecting member, the connecting portion is detachably locked to the fixing portion (supporting member 11 connected to front supporting board 10, Fig. 4).
With regards to claim 5, Song discloses wherein the rotating member further comprises a first lubricating member, the first lubricating member is sleeved on the rotating shaft and positioned between the blocking portion and the connecting member (the two ends of a chamber shaft 32D which penetrates the bracket, each have a metal bearing, paragraph 0041, lines 1-4).
With regards to claim 6, Song discloses wherein the rotating member further comprises a second lubricating member, the second lubricating member is sleeved on the rotating shaft and positioned between the connecting member and the second end plate (the two ends of a chamber shaft 32D which penetrates the bracket, each have a metal bearing, paragraph 0041, lines 1-4).
With regards to claim 7, Song discloses wherein the first end plate defines a fixing hole (hole 32b, Fig. 4), the driving member is a motor (driving member 26 is a motor, paragraph 0102, lines 6-12), the motor comprises a rotatable driving portion (motor rotates chamber 32 therefore has a driving portion, paragraph 0102, lines 8-12), the rotatable driving portion is fixed in the fixing hole (Fig. 4). 
With regards to claim 8, Song discloses wherein the chassis (cover member 30, Fig. 3) comprises a front panel, a rear panel, and a side panel connected between the front panel and the rear panel (Fig. 3), the accommodating cavity is positioned between the front panel and the rear panel (Fig. 3), the Fig. 3), the rear panel defines a through hole, the rotatable driving portion passes through the though hole to be fixed in the fixing hole (driving member 26 goes through hole 32b, Fig. 4).
With regards to claim 9, Cavallo teaches wherein the bearing piece comprises a first carrying piece (opening 13, Fig. 3a) and a second carrying piece (hatch 12, Fig. 3a), the first carrying piece defines a notch (opening 13, Fig. 3a), the second carrying piece is disposed at the notch to open and close the notch (hatch 12 opens and closes opening 13, Fig. 3a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/THOMAS J WARD/               Examiner, Art Unit 3761                                                                                                                                                                                         
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761